DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imanishi et al. [JP2009218417A].
Regarding claim 1, Imanishi discloses a reactor cooling structure (e.g., 10, Figure 3) comprising: 
a plurality of reactors (e.g., 1A, 1B, page 5 of translation, Fig. 3) that are stacked on one another in a stacking direction, each reactor including a coil (e.g., 3A, 3B, Fig. 2, 3), which is configured to produce magnetic flux when energized and a core (e.g., 2, page 3, Fig. 2, 3) integrated with the coil; and 
a cooling mechanism (e.g., cooling structure 10 with cooling path 5, supply channel 6, discharge channel 7, see page 3 translation, Fig. 3) that cools the plurality of reactors (1A, 1B), wherein:
each of the reactors has an exterior member (e.g., insulation member covering the coil, page 5 of translation) housing the coil (3A, 3B) and the core (2) of the reactor, the exterior member having: 
first heat radiation surfaces respectively provided on both sides of the corresponding one of the reactors (e.g., side surfaces of insulated reactors 1A, 1B adjacent to cooling path 5 in longitudinal direction) in the stacking direction of the stacked reactors (see stacking direction of reactors 1A, 1B in Figure 3); and 
second heat radiation surfaces respectively provided on both sides of the corresponding reactor (e.g., side surfaces of insulated reactors 1A, 1B adjacent to shorter cooling path 5) in a direction perpendicular to the stacking direction (e.g., short cooling path 5 perpendicular to longitudinal stacking direction, see Figure 3), 
the first and second heat radiation surfaces being arranged to cool the coil (3A, 3B) of the corresponding reactor; 
the cooling mechanism includes a cooling flow path (e.g., cooling path 5, Fig. 2, 3) for directly cooling by a refrigerant (e.g., cooling medium, page 3) the first and second heat radiation surfaces of the exterior member of each of the reactors; and 
all the first and second heat radiation surfaces of each of the reactors (1A, 1B) are arranged to face the cooling flow path 5 and are made of a predetermined material (insulating material, page 5 of the translation). 
 Regarding claim 6, Imanishi discloses the coil (3A, 3B) of each of the reactors is configured to have an external connection terminal for connection to a power source (e.g., similar to coils 3A, 3B shown in Figure 4) and the external connection terminal of each of the reactors protrudes from a predetermined position thereof, the position of the coil of each of the reactors being arranged to overlap the external connection terminal of the coil of another reactor in the stacking direction (the structure is meant to have multiple reactors as shown in Fig. 3).
Regarding claim 7, Imanishi discloses the exterior member of each of the reactors has a communication hole (e.g., gap between coil members 3A and 3B where cooling medium pass) that communicates with the cooling flow path 5, and 
the communication hole constitutes at least one of: 
a refrigerant introduction flow path (e.g., cooling medium coming from supply line 6, see translation page 3) for introducing the refrigerant into the cooling flow path 5; and 
a refrigerant discharge flow path (e.g., cooling medium going to discharge line 7, Fig. 3) for discharging the refrigerant from the cooling flow path 5.
Regarding claim 10, Imanishi discloses the exterior member of each of the reactors (e.g., 1A, 1B) is made from a metal material (e.g., non-insulative portion of flow path next to coil insulation, see page 5 of translation).
Regarding claim 11, Imanishi discloses the exterior member (insulation around coils 3A, 3B) of each of the reactors has a substantially rectangular parallelepiped shape (see cross-section of coil 3A, 3B/core 4 of the reactor in Figure 3), and has lateral sides (e.g., lateral sides shown in annotated Fig. 3), a lateral direction along each of the lateral sides being orthogonal to the first and second heat radiation surfaces of the corresponding one of the reactors (see Figure 3), and 
the reactors (1A, 1B, Fig. 3) are stacked such that the lateral directions of the external members of the respective reactors are aligned as the stacking direction (stacking direction shown in Fig. 3). 
Regarding claim 12, Imanishi discloses that each of the reactors is configured such that the lateral direction (see Figure 3) of the exterior member of the corresponding one of the reactors (1A, 1B) is orthogonal to a winding axis direction (e.g., winding axis of coil 3A, 3B) of the coil of the corresponding one of the reactors.

    PNG
    media_image1.png
    734
    731
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi [JP2009218417A] in view of Katano et al. [JP2017174884A].
Regarding claim 8, Imanishi discloses the instant claimed invention discussed above except for the exterior member of each of the reactors is made from a resin material.
Katano discloses the exterior member of each of the reactors (e.g., coil 204 of reactor 200) is made from a resin material (e.g., 220, see page 2 of translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the exterior member of the reactor e.g., coil to be made of resin as taught by Katano to provide good insulation for the coil and avoid short circuit with the other metal components of the device.
Regarding claim 9, Katano discloses the resin material has heat conductivity (i.e., resin is a good insulator and conductor of heat that is why it is directly contacted to the surface 111).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imanishi in view of Hirasawa [U.S. Pub. No. 2016/0227677 A1].
Regarding claim 15, Imanishi discloses each of the reactors (1A, 1B) constitutes an inverter circuit of a power conversion apparatus together with a semiconductor module that contains a semiconductor element (e.g., boost converter, see translation page 1, Background-Art).
Imanishi discloses the instant claimed invention discussed above except for semiconductor module that contains a semiconductor element arranged along a plane orthogonal to the stacking direction.
Hirasawa discloses semiconductor module (e.g., 2, Fig. 2) that contains a semiconductor element arranged along a plane (plane of module 2 in Y direction, see Figure 3) orthogonal to the axis of coil 31 of reactor 3 (Paragraph 0032-0036). The arrangement provides that the magnetic flux of the coil has a reduced interference with the semiconductor module. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have semiconductor module arranged along a plane orthogonal to the coil axis of the reactor as taught by Hirasawa to the boost converter of Imanishi so as the stacked reactors of Imanishi can be used, instead of a single reactor of Hirasawa, along the stacking direction X of Hirasawa wherein the magnetic flux of the coil of the stacked reactors will have a reduced interference with the semiconductor module.
Allowable Subject Matter
Claims 2, 4, 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 2 recites, inter alia, 
a first reactor and a second reactor adjacent to each other in the stacking direction, 
the exterior member of the first reactor and the exterior member of the second reactor respectively have joint surfaces to join to each other, and 
one of the heat radiation surfaces of the first reactor and one of the heat radiation surfaces of the second reactor are respectively arranged as first and second adjacent heat radiation surfaces to face each other, and 
the first and second adjacent heat radiation surfaces partition a part of the cooling flow path of the cooling mechanism. 

Claim 14 recites, inter alia, 
 external member of each of the reactors has inner wall surfaces in the stacking direction, the inner wall surfaces of the external member of each of the reactors being arranged to face the respective first heat radiation surfaces of the external member of the corresponding one of the reactors; and 
the core of each of the reactors is arranged to be in contact with the inner wall surfaces of the exterior member of the corresponding one of the reactors.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.
Response to Argument

Applicant's arguments with respect to claims 1, 6-12 and 15 have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the amendment of claim 1, Imanishi discloses a reactor cooling structure (e.g., 10, Figure 3) comprising a plurality of reactors (e.g., 1A, 1B, page 5 of translation, Fig. 3) that are stacked on one another in a stacking direction. Each reactor including a coil (e.g., 3A, 3B, Fig. 2, 3), which is configured to produce magnetic flux when energized and a core (e.g., 2, page 3, Fig. 2, 3) integrated with the coil. A cooling mechanism (e.g., cooling structure 10 with cooling path 5, supply channel 6, discharge channel 7, see page 3 translation, Fig. 3) that cools the plurality of reactors (1A, 1B). Each of the reactors has an exterior member (e.g., insulation member covering the coil, page 5 of translation) housing the coil (3A, 3B) and the core (2) of the reactor. The exterior member having first heat radiation surfaces respectively provided on both sides of the corresponding one of the reactors (e.g., side surfaces of insulated reactors 1A, 1B adjacent to cooling path 5 in longitudinal direction) in the stacking direction of the stacked reactors (see stacking direction of reactors 1A, 1B in Figure 3) and second heat radiation surfaces respectively provided on both sides of the corresponding reactor (e.g., side surfaces of insulated reactors 1A, 1B adjacent to shorter cooling path 5) in a direction perpendicular to the stacking direction (e.g., short cooling path 5 perpendicular to longitudinal stacking direction, see Figure 3). The first and second heat radiation surfaces being arranged to cool the coil (3A, 3B) of the corresponding reactor. The cooling mechanism includes a cooling flow path (e.g., cooling path 5, Fig. 2, 3) for directly cooling by a refrigerant (e.g., cooling medium, page 3) the first and second heat radiation surfaces of the exterior member of each of the reactors. All the first and second heat radiation surfaces of each of the reactors (1A, 1B) are arranged to face the cooling flow path 5 and are made of a predetermined material (insulating material, page 5 of the translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/J.S.B/           Examiner, Art Unit 2837    


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837